DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07DEC2021 has been entered.
Response to Arguments
The Amendment filed 07DEC2021 has been entered. For a summary, see the Advisory Action mailed on 18NOV2021. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Bernard (48234) on 16DEC2021.
The application has been amended as follows:
Currently Amended): A filter element for an oil filter, configured to be releasably lockable in a filter housing comprising a locking mechanism, the filter element comprising:
a filter medium mechanically connected to an upper end plate, the filter medium being adapted to capture contaminants in oil passing through the filter medium;
a cylindrical oil filter port adapted to be in fluid communication with an oil port of an engine to return filtered oil to the engine, the cylindrical oil filter port is arranged on one distal end of the filter element and is comprised in and extends away from the upper end plate to reach into the oil port of the engine, the cylindrical oil filter port includes threads formed in an outer surface of the cylindrical oil filter port configured to engage with threads of the engine oil port of the engine for attaching the cylindrical oil filter port filter element in the oil port of the engine; and
a locking mechanism for locking the filter element in place in the filter housing;
wherein the locking mechanism is a circumferential locking mechanism arranged on a cylindrical flange and arranged on the other distal end of the filter element, on an opposite side of the filter medium and including at least one locking member having a locking portion configured to prevent a counter rotation.
2.	(original): The filter element according to claim 1, wherein the lead of the threads in the oil port of the filter element are substantially equal to the lead of threads on the filter housing adapted for attaching the filter housing to the engine.
3.	(original): The filter element according to claim 1, wherein the threads of the oil port of the filter element are a multi start thread.

5.	(Canceled).
6.	(Original): The filter element according to claim 1, wherein the locking mechanism of the filter element is adapted to prevent rotation of the filter element in the filter housing.
7.	(Canceled).
8.	(Currently Amended): The filter element according to claim 1, wherein the is configured to latch onto matching locking members of the filter housing.
9.	(Currently Amended): The filter element according to claim 8, wherein the locking mechanism of the filter element is extending in an axial direction and attached to a lower end plate mechanically connected to the filter medium
10.	(Currently Amended): The filter element according to claim 9, wherein the locking members of the filter element are grooves in the [[a]] the locking portion configured to maintain a radial pin locking member of the filter housing in place.
11.	(Currently Amended): The filter element according to claim 10, wherein each groove further comprises an inlet portion and a guide portion, wherein the inlet portion is configured to receive [[a]] the radial pin locking member of the filter housing, the guide 
12.	(Original): The filter element according to claim 10, wherein the locking portion of the groove is configured to prevent to a counter rotation of the filter element out of the locked position.
13.	(Original): The filter element according to claim 1, wherein the filter element comprises a receiving surface adapted for receiving a counter-force from the filter housing for maintaining the filter element in the locked position in the filter housing.
14.	(Currently Amended): The filter element according to claim 13, wherein the oil filter port is comprised in [[an]] the upper end plate, the upper end plate further comprises bypass valve through-holes adjacent to the oil filter port, wherein the receiving surface is comprised in the upper end plate.
15.	(Original): The filter element according to claim 1, wherein the locking mechanism is configured to cooperate with the filter housing locking mechanism to lock the filter element in place by a rotational motion of the filter element with respect to the filter housing while applying an axial force for pushing the filter element into the filter housing,
wherein the filter element comprises a receiving surface adapted for receiving a counterforce from the filter housing when the axial force is applied, wherein the distance between the receiving surface and the locking mechanism of the filter element is adapted such that the filter element is configured to latch into a locked position in the filter housing under the influence of the counter-force.
16-20.	(Canceled).

a filter housing comprising threads adapted for attaching the filter housing to an engine; and
a filter element configured to be releasably lockable in the filter housing comprising a locking mechanism, the filter element comprising:
a filter medium mechanically connected to an upper end plate, the filter medium being adapted to capture contaminants in oil passing through the filter medium;
a cylindrical oil filter port adapted to be in fluid communication with the oil port of an engine to return filtered oil to the engine, the cylindrical oil filter port is arranged on one distal end of the filter element and is comprised in and extending away from the upper end plate to reach into the oil port of the engine, the cylindrical oil filter port includes threads formed in an outer surface of the cylindrical oil filter port to engage with threads of the engine oil port of the engine for attaching the cylindrical oil filter port in the oil port of the engine, wherein the lead of the threads in the oil port of the filter element are substantially equal to the lead of threads on the filter housing; and
a locking mechanism for locking the filter element in place in the filter housing.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777